Case 1:18-cv-10999-ER Document 25 Filed 10/21/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FRANK WILLIAMS, :
Plaintiff,
-against- 18-cv-10999 (ER) ° |
INTER-CON SECURITY SYSTEMS, INC., 2 STIPULATION
Defendant.
x

 

The parties have reached an amicable resolution of this matter but, given the extended nature
of the payout of settlement funds, respectfully ask this Court to only conditionally dismiss the case at
present, Thus, pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Frank Williams
and Defendant Inter-Con Security Systems, Inc. (collectively, the “Parties”), by their undersigned
counsel of record, hereby stipulate and agree that this action’ be conditionally discontinued without
prejudice and without costs; provided, however, that on or before January 5, 2021, the Parties may
submit to the Court their own Stipulation and Order of Dismissal with Prejudice for the Court to So
Order. Otherwise, within such time and only should failure to pay necessitate such, Plaintiff may
apply by letter for restoration of the action to the active calendar of this Court in the event that the
Parties’ settlement of this action is not consummated, Upon such application, the Parties shall
continue to be subject to the Court’s jurisdiction, the Court shall promptly reinstate the action to its
active docket, and the Parties shall be directed to appear before the Court, without the necessity of
additional process, to schedule remaining pretrial proceedings and/or dispositive motions, as
appropriate. This Order shall be deemed a final discontinuance of the action with prejudice in the

event that Plaintiff has not requested restoration of the case to the active calendar on or before

January 5, 2021.
Case 1:18-cv-10999-ER Document 25 Filed 10/21/19 Page 2 of 2

Dated: October J, 2019

BUTLER & HARRIS

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C,

 

KAorrounar PZ tn. By Eon ff —

Katherine L. Butler‘
1007 Heights Blvd.
Houston; Texas 77008
(713) 526-5677
kathy@butlerharris.com

Attorneys for Plaintiff

SO ORDERED:

 

Hon. Edgardo Ramos
United States District Judge

Evan B. Citron
599 Lexington Avenue, 17th Floor
New York, New York 10024
212-492-2500
evan.citron@ogletreedeakins.com .

Attorneys for Defendant
Inter-Con Security Systems, Inc.

Dated: October __, 2019

38970485.2
